Citation Nr: 0428945	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for right elbow, cubital tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1973.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in November 2001, that granted the veteran's claim of 
entitlement to service connection for cubital tunnel syndrome 
as secondary to his service-connected status post fracture 
dislocation of right elbow with degenerative joint disease, 
granting a 10 percent disability rating effective September 
2000.  The rating assigned and effective date were duly 
appealed.

The veteran withdrew his appeal for an earlier effective date 
in compliance with 38 C.F.R. §§ 20.204 (2003) in a written 
statement submitted in October 2003.  Therefore, the issue of 
an earlier effective date for service connection for his 
right elbow disorder is no longer in appellate status.  

Finally, the Board notes that the veteran's March 2004 
statement addresses pain and limitation of motion in his 
wrist and elbow and the presence of bone chips in his right 
elbow.  The ratings assigned to these disabilities are not 
currently in appellate status, the present appeal being from 
the initial assignment of a 30 percent disability rating for 
the veteran's right elbow, cubital tunnel syndrome.  The 
veteran's March 2004 statement should be considered a claim 
for increased rating and/or secondary service connection and 
is referred to the RO for appropriate action compliant with 
the duties to notify and assist.


REMAND

The Board finds that the information provided by the 
examinations of record are inadequate to evaluate the 
severity of the veteran's right elbow, cubital tunnel 
syndrome.  Therefore, additional examinations are needed.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2004).

The RO has rated the veteran's right elbow, cubital tunnel 
syndrome under Diagnostic Code 8516, which pertains to the 
ulnar nerve.  Under Diagnostic Code 8516, a 60 percent rating 
for the major extremity is warranted when the evidence 
establishes complete paralysis characterized as the "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and the thenar and hypothenar eminences; the loss of 
extension of the ring and little fingers, the inability to 
spread the fingers or reverse, the inability to adduct the 
thumb; flexion of the wrist weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2004).

Compensation is also provided for incomplete paralysis of the 
dominant-side ulnar nerve that is severe (40 percent), 
moderate (30 percent), and mild (10 percent).  Diagnostic 
Code 8516.  The term incomplete paralysis, indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement in wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a. 

The Board observes that the words "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 
38 C.F.R. § 4.6 (2004).  It should also be noted that use of 
descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the VA, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 4.2, 
4.6 (2004).

Review of the October 2003 VA examination reveals that there 
are insufficient findings to apply the criteria of DC 8516.  
The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2004).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the veteran's appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, the 
appeal is remanded to the AMC/RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
elbow disability since November 2002.  
After securing the necessary release, the 
RO should obtain these records.  The RO 
should insure that all VA treatment 
records relevant to the veteran's right 
elbow have been associated with the 
veteran's claims folder.

2.  The veteran should be afforded a VA 
neurology examination to determine the 
degree of disability produced by the 
right elbow cubital tunnel syndrome.  The 
claims folder, including a copy of this 
remand, is to be furnished to the 
examiner prior to the evaluation for a 
review of the veteran's pertinent medical 
history.  If the examiner is unable to 
render any finding or opinion requested, 
it should be so indicated on the record 
and the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  The examiner should provide 
detailed findings as to whether the right 
ulnar nerve disability more closely 
approximates mild, moderate or severe 
incomplete paralysis.  The examiner 
should address the specific nerve 
function impacted by veteran's right 
elbow disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


